DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over AMURA et al PG PUB 2020/0296656 in view of ANG et al PG PUB 2018/0332655 and YI PG PUB 2018/0249509.
Re Claims 5, 6, 9 and 10, AMURA et al teaches UE (a terminal comprising a receiving section and a control section) can be configured by Base station with multiple active BWP (first and second BWP) with different PDCCH monitoring periodicities [0121] wherein the UE (the control section) monitors the BWP, a PDCCH using a PDCCH monitoring periodicity.  AMURA et al fails to explicitly teach “raised to a power of 2”.  However, ANG et al teaches if a slot is too short in time, there may not be enough time for RF retuning to perform bandwidth adaptation.  To remedy, the PDCCH monitoring period may be increased [0046].  By combining the teaching, when first periodicity for the first BWP does not have enough time for RF retuning, the UE in AMURA can be configured to have monitored the increased PDCCH monitoring 
Re Claim 7, 8, ANG et al teaches the PDCCH for the BWP (the first BWP) can be signaled for a group specific (common to a terminal group) [0048] and in view of AMURA et al the PDCCH monitoring periodicity for the BWP corresponds to a bundling of P slots.  AMURA et al in view of ANG et al fails to explicitly teach “limited to 1, 2, 4, 5, 8, 10, 16, 20 slots.”.  However, bundling of the P slots can be configured with any number slots and is a matter of design choice in selecting/limiting the numbered of slots to aggregated as long as PDCCH monitoring periodicity for the BWP is recognized.  Therefore it would have been obvious to one skilled in the art to have limited any number of slots as long as PDCCH monitoring periodicity is realized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/Primary Examiner, Art Unit 2472